DETAILED ACTION

Claims 26-48 are currently pending and under examination in the instant application. An action on the merits follows. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 12/23/19 and 5/28/21 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner, and initialed and signed copies of the 1449s are attached to this action. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 26, 28, 30-31, 34-35, 40-46, and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/047350 (March, 2014), hereafter referred to as Nolin et al., OR under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2015/0250837 (2015), hereafter referred to as Nolin (2), with an effective filing date of 9/20/12. Note that U.S. Patent Application Publication 2015/0250837 is the National Stage application of PCT/US2013/060716 which published as WO 2014/047350. Note also that the paragraph citations below are for the Patent Application Publication.  
Nolin teach oncolytic viruses which encode a PD-1 binding protein, such as an anti-PD-L1 antibody, and where the virus is selected from a group which includes vaccinia viruses (Nolin (2), abstract, paragraphs 1, 6-8, 15, 47). In particular, Nolin teaches an oncolytic vaccinia virus encoding the PD-1 binding protein with an inactivating mutation in a thymidine kinase gene (also referred to in the art as the J2R gene) (Nolin (2), paragraph 10 and Example 3). In regards to the specific identity of the anti-PD-L1 antibodies, it is noted that Nolin teaches that the antibodies can be human, humanized, or human sequence antibodies (Nolin (2), paragraph 65). Nolin further teaches that the virus comprises a gene encoding an immunomodulatory protein such as GM-CSF (Nolin (2), paragraph 11). In addition, Nolin teaches a pharmaceutical composition comprising an effective amount of the oncolytic virus and a pharmaceutically acceptable carrier formulated for parenteral or intratumoral administration, and methods of treating cancer comprising administering an effective amount of the oncolytic virus to a subject in need thereof (Nolin (2), paragraphs 17-18, and 109-118). In particular, Nolin teaches the treatment of cancer including colon carcinomas, breast cancer, prostate cancer, renal carcinoma, hepatocellular carcinoma, lung carcinoma, and melanoma (Nolin (2), paragraph 111). Nolin  teaches that the viral particles can be administered by multiple injections over time to the tumor, and that the unit dosages include 10-7, 10-8, and 10-9 pfu (Nolin (2), paragraph 118). Finally, Nolin  teaches that the oncolytic virus encoding the PD-1 binding agent can be combined with additional anti-cancer agents and therapies, such as chemotherapy, radiotherapy, immunotherapy, and other biological interventions (Nolin (2), paragraph 125). Thus, by teaching all the limitations of the claims as written, both Nolin et al. and Nolin (2) anticipates the instant invention as claimed. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-28, 30-31, 34-35, and 40-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/047350 (March, 2014), hereafter referred to as Nolin et al., OR U.S. Patent Application Publication 2015/0250837 (2015), hereafter referred to as Nolin (2), with an effective filing date of 9/20/12, in view of Guse et al. (2011) Exp. Opin. Biol. Ther.:doi:10.1517/14712598 .2011.558838, pages 1-14, and Burke et al. (2010) Cytokine & Growth Factor Reviews, Vol. 21, 149-151.  
Nolin teach oncolytic viruses which encode a PD-1 binding protein, such as an anti-PD-L1 antibody, and where the virus is selected from a group which includes vaccinia viruses (Nolin (2), abstract, paragraphs 1, 6-8, 15, 47). In particular, Nolin teaches an oncolytic vaccinia virus encoding the PD-1 binding protein with an inactivating mutation in a thymidine kinase gene (also referred to in the art as the J2R gene) (Nolin (2), paragraph 10 and Example 3). In regards to the specific identity of the anti-PD-L1 antibodies, it is noted that Nolin teaches that the antibodies can be human, humanized, or human sequence antibodies (Nolin (2), paragraph 65). Nolin further teaches that the virus comprises a gene encoding an immunomodulatory protein such as GM-CSF (Nolin (2), paragraph 11). In addition, Nolin teaches a pharmaceutical composition comprising an effective amount of the oncolytic virus and a pharmaceutically acceptable carrier formulated for parenteral or intratumoral administration, and methods of treating cancer comprising administering an effective amount of the oncolytic virus to a subject in need thereof (Nolin (2), paragraphs 17-18, and 109-118). In particular, Nolin teaches the treatment of cancer including colon carcinomas, breast cancer, prostate cancer, renal carcinoma, hepatocellular carcinoma, lung carcinoma, and melanoma (Nolin (2), paragraph 111). Nolin  teaches that the viral particles can be administered by multiple injections over time to the tumor, and that the unit dosages include 10-7, 10-8, and 10-9 pfu (Nolin (2), paragraph 118). Finally, Nolin  teaches that the oncolytic virus encoding the PD-1 binding agent can be combined with additional anti-cancer agents and therapies, such as chemotherapy, radiotherapy, immunotherapy, and other biological interventions (Nolin (2), paragraph 125).
While Nolin teaches an oncolytic vaccinia virus encoding the PD-1 binding protein with an inactivating mutation in a thymidine kinase gene, Nolin does not specifically teach the strain of the oncolytic vaccinia virus. Guse et al. teaches that a number of different strains of recombinant oncolytic vaccinia virus including a Wyeth strain comprising a TK deletion and a GM-CSF transgene, and Western Reserve strain also comprising a TK deletion and a GM-CSF transgene (Guse et al., Table 2). Guse et al. teaches that these oncolytic vaccinia strains have been used successfully in both pre-clinical and clinical studies of cancer therapy (Guse et al., pages 4-5 and 7-8). Therefore, based on the successful use of both a Wyeth strain comprising a TK deletion and a GM-CSF transgene and Western Reserve strain also comprising a TK deletion and a GM-CSF transgene for anti-cancer therapy as taught by Guse et al., it would have been prima facie obvious to the skilled artisan at the time of filing further modify either the Wyeth or the Western Reserve oncolytic vaccinia virus to comprise a gene encoding an anti-PD-L1 antibody according to Nolin with a reasonable expectation of success in both making the virus and in using the virus to treat cancer. 
In regards to the administration of 10-8 or 10-9 pfu of oncolytic virus at approximately 1-2 week intervals, Nolin, as noted above, teaches that the viral particles can be administered by multiple injections over time to the tumor, and that the unit dosages include 10-7, 10-8, and 10-9 pfu. Guse et al. teaches a number of different protocols of administration of oncolytic vaccinia virus, from multiple injections of 2X10-7 pfu/ up to twice weekly to injection of up to 3X10-9 pfu every 3 weeks with a mean of three treatments (Guse et al., pages 7-8). Burke et al. further supplements Nolin and Guse et al. by teaching multiple injections of the JX-594 oncolytic vaccinia up to 1.5-8 pfu given as frequently as twice per week (Burke et al., page 150). Note both of Guse et al. and Burke et al. teaches administering the virus “up to” or “as frequently as” twice a week. Thus, while twice a week is the upper limit, both Guse and Burke suggest the use of a frequency of administration less than twice a week. It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Therefore, based on the teachings of Nolan to administer multiple injections over time to the tumor where the unit dosages include 10-7, 10-8, or 10-9 pfu, and the teachings of Guse et al. and Burke et al. to administer multiple dosages of 10-8 or 10-9 pfu up to twice weekly and where in some instances the number of administrations is 3, it would have been prima facie obvious to the skilled artisan at the time of filing to vary the interval between administration of the 3 doses of virus from up to twice weekly to approximately once a week based on the normal desire of scientists or artisans to improve upon what is already generally known and to discover the optimum or workable ranges by routine experimentation with a reasonable expectation of success. 

Claims 26, 28, 30-31, 34-37, 40-46, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/047350 (March, 2014), hereafter referred to as Nolin et al., OR U.S. Patent Application Publication 2015/0250837 (2015), hereafter referred to as Nolin (2), with an effective filing date of 9/20/12, in view of Bauzon et al. (February 1, 2014), Frontiers in Immunology, Vol. 5, 1-10.
Nolin teach oncolytic viruses which encode a PD-1 binding protein, such as an anti-PD-L1 antibody, and where the virus is selected from a group which includes vaccinia viruses (Nolin (2), abstract, paragraphs 1, 6-8, 15, 47). In particular, Nolin teaches an oncolytic vaccinia virus encoding the PD-1 binding protein with an inactivating mutation in a thymidine kinase gene (also referred to in the art as the J2R gene) (Nolin (2), paragraph 10 and Example 3). In regards to the specific identity of the anti-PD-L1 antibodies, it is noted that Nolin teaches that the antibodies can be human, humanized, or human sequence antibodies (Nolin (2), paragraph 65). Nolin further teaches that the virus comprises a gene encoding an immunomodulatory protein such as GM-CSF (Nolin (2), paragraph 11). In addition, Nolin teaches a pharmaceutical composition comprising an effective amount of the oncolytic virus and a pharmaceutically acceptable carrier formulated for parenteral or intratumoral administration, and methods of treating cancer comprising administering an effective amount of the oncolytic virus to a subject in need thereof (Nolin (2), paragraphs 17-18, and 109-118). In particular, Nolin teaches the treatment of cancer including colon carcinomas, breast cancer, prostate cancer, renal carcinoma, hepatocellular carcinoma, lung carcinoma, and melanoma (Nolin (2), paragraph 111). Nolin  teaches that the viral particles can be administered by multiple injections over time to the tumor, and that the unit dosages include 10-7, 10-8, and 10-9 pfu (Nolin (2), paragraph 118). Finally, Nolin  teaches that the oncolytic virus encoding the PD-1 binding agent can be combined with additional anti-cancer agents and therapies, such as chemotherapy, radiotherapy, immunotherapy, and other biological interventions (Nolin (2), paragraph 125). 
While Nolin teaches oncolytic viruses which encode an anti-PD-L1 antibody, Nolin doesn’t specifically teach that the anti-human PD-L1 antibody is MPDL3280A or BMS-936559. Bauzon et al. supplements Nolin et al. by teaching a number of specific anti-PDL1 immune checkpoint blocking antibodies including MPDL3280A, and BMS-936559 which have been clinically evaluated and have shown efficacy in phase I or II clinical trials, and further teaches the combination of an oncolytic virus and an immune-checkpoint blocking antibody where the antibody is either co-administered with the virus or where the virus encodes the antibody (Bauzon et al., pages 2-6). Therefore, in view of the teachings of both Nolin and Bauzon to generate an oncolytic virus which encodes an anti-PD-L1 antibody, and the further teachings of Bauzon et al. for therapeutically effective anti-PD-L1 antibodies such as MPDL3280A, and BMS-936559, it would have been prima facie obvious to the skilled artisan at the time of filing to generate oncolytic viruses as taught by Nolin which express the MPDL3280A, or BMS-936559 antibodies with a reasonable expectation of success. 

Claims 26, 28-35, 40-46, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/047350 (March, 2014), hereafter referred to as Nolin et al., OR U.S. Patent Application Publication 2015/0250837 (2015), hereafter referred to as Nolin (2), with an effective filing date of 9/20/12, in view of Gammon et al. (2010) PloS Pathogens, Vol. 6(7), 1-20, and Foloppe et al. (2008) Gene Therapy, Vol. 15, 1361-1371. 
Nolin teach oncolytic viruses which encode a PD-1 binding protein, such as an anti-PD-L1 antibody, and where the virus is selected from a group which includes vaccinia viruses (Nolin (2), abstract, paragraphs 1, 6-8, 15, 47). In particular, Nolin teaches an oncolytic vaccinia virus encoding the PD-1 binding protein with an inactivating mutation in a thymidine kinase gene (also referred to in the art as the J2R gene) (Nolin (2), paragraph 10 and Example 3). In regards to the specific identity of the anti-PD-L1 antibodies, it is noted that Nolin teaches that the antibodies can be human, humanized, or human sequence antibodies (Nolin (2), paragraph 65). Nolin further teaches that the virus comprises a gene encoding an immunomodulatory protein such as GM-CSF (Nolin (2), paragraph 11). In addition, Nolin teaches a pharmaceutical composition comprising an effective amount of the oncolytic virus and a pharmaceutically acceptable carrier formulated for parenteral or intratumoral administration, and methods of treating cancer comprising administering an effective amount of the oncolytic virus to a subject in need thereof (Nolin (2), paragraphs 17-18, and 109-118). In particular, Nolin teaches the treatment of cancers including breast cancer, prostate cancer, lung cancer, renal cancer, and colon carcinoma (Nolin (2), paragraph 111). In addition, Nolin  teaches that the viral particles can be administered by multiple injections over time to the tumor, and that the unit dosages include 10-7, 10-8, and 10-9 pfu (Nolin (2), paragraph 118). Finally, Nolin  teaches that the oncolytic virus encoding the PD-1 binding agent can be combined with additional anti-cancer agents and therapies, such as chemotherapy, radiotherapy, immunotherapy, and other biological interventions (Nolin (2), paragraph 125).
Nolin differs from the instant invention by not teaching that the oncolytic vaccinia virus with a thymidine kinase deletion has a further deletion of I4L or F4L, and also includes the an FCU encoding sequence. Gammon et al. supplements Nolin by teaching that an oncolytic vaccinia comprising deletions of the J2R (thymidine kinase gene ) and F4L exhibit enhanced replication in tumor cells with increased levels of RR and thus can act as selective oncolytic agents for human cancer exhibiting elevated RR expression (Gammon et al., page 15). Therefore, based on the increased efficacy of deleting both F4L and J2R in oncolytic vaccinia viruses for treating tumors with increased levels of RR as taught by Gammon et al., it would have been prima facie obvious to the skilled artisan at the time of filing to modify the oncolytic vaccinia virus encoding an anti-PD-L1 antibody taught by Nolin to delete F4L in order to increase its anti-tumor activity with a reasonable expectation of success. 
Foloppe et al. further supplements the teachings of Nolin and Gammon et al. by teaching that thymidine kinase gene deleted oncolytic vaccinia virus encoding FCU1 exhibit a significant increase in anti-tumor activity when administered with the FCU1 substrate 5-FC compared to the thymidine kinase deleted vaccinia virus alone (Foloppe et al., abstract and pages 1366-1367). Foloppe et al. concludes that the insertion of the FCU1 suicide gene potentiates the oncolytic efficiency of TK negative VV and represents a potentially efficient means for gene therapy of distant metastases (Foloppe et al., abstract).  
Therefore, in view of the teachings of Nolin that additional therapeutics can be used with the oncolytic viruses encoding an antibody against PD-L1, and the motivation provided by Foloppe et al. that inclusion of the gene encoding FCU1 in an oncolytic TK negative vaccinia virus significantly improves the anti-tumor effects of the oncolytic virus when administered in conjunction with the substrate for FCU1 in a patient with a tumor, it would have been prima facie obvious to the skilled artisan at the time of filing to modify the oncolytic TK and F4L negative vaccinia virus encoding an anti-PD-L1 antibody as taught by Nolin in view of Gammon et al. to further include a nucleic acid sequence encoding FCU1 in order to improve the anti-tumor efficacy of the oncolytic TK negative vaccinia virus with a reasonable expectation of success.

Claims 26, 28, 30-31, 34-35, and 38-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauzon et al. (February 1, 2014), Frontiers in Immunology, Vol. 5, 1-10, in view of  WO 2014/047350 (March, 2014), hereafter referred to as Nolin et al., OR  U.S. Patent Application Publication 2015/0250837 (2015), hereafter referred to as Nolin (2), with an effective filing date of 9/20/12. 
Bauzon et al. teaches to treat cancer by combining the use of oncolytic viruses such as JX-594, an oncolytic vaccinia virus, with an immune checkpoint inhibitor such as antibodies to PD-L1 or CTLA4 (Bauzon et al., pages 2 and 4, Tables 1 and 3). In particular, Bauzon et al. teaches the advantages of expressing an immune-checkpoint blocker such as the anti-CTLA-4 antibody ipilimumab directly from an oncolytic virus to localize the delivery of the antibody to the tumor and avoid toxicity related to systemic delivery of the antibody (Bauzon et al., pages 4-5). 
Nolin supplements Bauzon by teaching an oncolytic vaccinia virus encoding a PD-1 binding protein, such as an anti-PD-L1 antibody, with an inactivating mutation in a thymidine kinase gene (also referred to in the art as the J2R gene) (Nolin (2), paragraph 10 and Example 3). Nolin further teaches that the virus comprises a gene encoding an immunomodulatory protein such as GM-CSF (Nolin (2), paragraph 11). Nolin teaches a pharmaceutical composition comprising an effective amount of the oncolytic virus and a pharmaceutically acceptable carrier formulated for parenteral or intratumoral administration, and methods of treating cancer comprising administering an effective amount of the oncolytic virus to a subject in need thereof (Nolin (2), paragraphs 17-18, and 109-118). In particular, Nolin teaches the treatment of cancer including colon carcinomas, breast cancer, prostate cancer, renal carcinoma, hepatocellular carcinoma, lung carcinoma, and melanoma (Nolin (2), paragraph 111). Nolin  teaches that the viral particles can be administered by multiple injections over time to the tumor, and that the unit dosages include 10-7, 10-8, and 10-9 pfu (Nolin (2), paragraph 118). 
Therefore, in view of the teachings and motivation provided by Bauzon et al to make an oncolytic virus, such as an oncolytic vaccinia virus, which encodes an immune checkpoint blocker, such as the anti-CTLA4 antibody ipilimumab, it would have been prima facie obvious to the modify the oncolytic vaccinia virus encoding an immune checkpoint blocker anti-PD-L1 antibody as taught by Nolin to encode the anti-CTLA4 antibody ipilimumab and to use the modified oncolytic vaccinia virus encoding ipilimumab to treat cancer with a reasonable expectation of success. 

Additional Comments

U.S. Patent 10,555,981 is a related patent which issued from the parent of the instant application. However, double patenting does not apply as the claims which issued in the 10,555,981 patent are drawn to oncolytic vaccinia virus encoding an antibody which binds to PD-1, whereas the instant claims do not encompass this antibody species but rather recite antibodies that bind to PD-1L.

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.

Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/
Primary Examiner, Art Unit 1633